Per Curiam:
Appellant opened an outdoor meeting at a crowded street corner, on May twenty-third last, by an appeal against the war, declaring to those gathered: “You men that are listening to me, you must not obey the laws of Congress in this matter of conscription, you must not take up arms against Germany, as Germany is a friendly nation to us.” These and other words incited to resist the draft. Such utterances upon a public street, if permitted, could hardly fail to offend law-abiding citizens, and so become dangerous to the public peace.
■Appellant was rightly convicted under the Penal Law of this State, which, by section 43, makes a misdemeanor an act “ which seriously disturbs or endangers the public peace.” That during his address of eight or ten minutes no actual disturbance broke out, did not excuse appellant, since such urging the crowd to defy the law tended clearly to provoke an outbreak. Appellant’s acts may have also offended against the Federal statutes. That jurisdiction, however, did not take away the power of the courts of this State to punish such an offense against the public peace. (People v. Welch, 141 N. Y. 266.)
The judgment of conviction by the Court of Special Sessions is, therefore, affirmed.
Jenks, P. J., Thomas, Stapleton, Mills and Putnam, JJ., concurred.
Judgment of conviction of the Court of Special Sessions affirmed.